Case 1:20-cv-00170-LMB-JFA Document 97 Filed 05/28/21 Page 1 of 1 PageID# 501
                                                                  Wiggin and Dana LLP                 Kevin Carroll
                                                                  800 17th Street, NW                 202.800.2475
                                                                  Suite 520                           203.782.2889 fax
                                                                  Washington, DC 20006                kcarroll@wiggin.com
                                                                  www.wiggin.com



VIA ECF

May 28, 2021


The Honorable Leonie M. Brinkema
United States District Judge
U.S. District Court for the Eastern District of Virginia
Alexandria Division
Albert V. Bryan U.S. Courthouse
401 Courthouse Square
Alexandria, VA 22314


Re:     Plaintiffs’ Letter regarding the Court’s May 19, 2021 Order

Dear Judge Brinkema:

In light of this Court’s Order filed May 19, 2021, which provides that any legal argument as to
why the modified affirmative defenses in Defendant Khalifa Hifter’s amended and, now,
operative Answer, filed Mar. 26 (ECF Nos. 75-76) (“Amended Answer”) should be stricken is
appropriate only if accompanied by a motion pursuant to E.D. Va. L. R. Civ. P. 7, Plaintiffs write
to correct their position set forth in their letter of May 18, 2021 (ECF No. 95). Specifically,
Plaintiffs seek to withdraw their pending motion to strike affirmative defenses in Defendant’s
initial Answer (ECF No. 71) (“Motion”), and to file a new motion to strike the affirmative defenses
set forth in the Amended Answer.

The initial Answer, filed February 19, 2021, contained eleven affirmative defenses. The
Amended Answer omits six of those defenses and contains new and/or modified allegations
purporting to support the five defenses that remain. These amendments render the Motion
moot in certain aspects and, more importantly, the legal arguments set forth in the Motion
inapposite.

Accordingly, Plaintiffs will withdraw the Motion pending at ECF No. 72 and to file a new motion
to strike the affirmative defenses in the Amended Answer.

                                                                  Respectfully submitted,

                                                                  /s/ Kevin T. Carroll
                                                                  Kevin T. Carroll
                                                                  Joseph G. Grasso (admitted pro hac vice)




                          C O N N E C T I C U T I N E W Y O R K I P H I L A D E L P H I A I WA S H I N G TO N , D C I PA L M B E A C H
